 CHRISTOPHER CHIOU
 Acting United States Attorney

 GREG ADDINGTON
 Assistant United States Attorney
 Nevada Bar # 6875
 Bruce R. Thompson U.S. Courthouse & Fed. Bldg.
 400 South Virginia Street, Suite 900
 Reno, NV 89501
 (775) 784-5438
 Greg.Addington@usdoj.gov


                            UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEVADA

JANET BROWN, et al.,                   )
                                       )             3:19-cv-00207-MMD-WGC (Lead Case)
             Plaintiffs,               )
                                       )                          consolidated with
      v.                               )
                                       )             3:19-cv-383-MMD-WGC (member case)
UNITED STATES OF AMERICA,              )             3:19-cv-418-MMD-WGC (member case)
                                       )             3:19-cv-424-MMD-WGC (member case)
             Defendant.                )
 _____________________________________ )
                                       )             MOTION TO ADMIT GOVERNMENT
AND CONSOLIDATED ACTIONS AND           )             ATTORNEY (ASHLEY DEMPSEY)
THIRD PARTY ACTION                     )
_____________________________________ )



       THE UNITED STATES ATTORNEY for the District of Nevada hereby moves, pursuant
to LR-IA-11-3, for the admission of Ashley Dempsey to the Bar of this Court for the purpose of
representing the United States of America, its political subdivisions, officers, and employees,
during the period of her employment by the United States as an attorney. It is anticipated that
Ms. Dempsey will enter an appearance in this action on behalf of the United States.
       Ms. Dempsey has been a licensed attorney since December 1998 and is a member in
good standing of the California Bar (Bar # 198791). Ms. Dempsey has been employed as a Trial
Attorney, Aviation, Space & Admiralty Litigation, Torts Branch, Civil Division since July 2003
in Washington, D.C.


                                                 1
        LR-IA-11-3 provides that, “Unless the court orders otherwise, any attorney who is a
member in good standing of the highest court of any state, commonwealth, territory or the
District of Columbia, who is employed by the United States as an attorney and has occasion to
appear in this court on behalf of the United States, is entitled to be permitted to practice before
this court during the period of employment upon motion by the employing federal entity, the
United States Attorney, the United States Trustee’s Office, or the Federal Public Defender for
this district or one of the assistants.”
        It is respectfully requested that an Order be issued permitting Ashley Dempsey to
practice before this Court during the period of her employment by the United States as an
attorney. It is anticipated that Ms. Dempsey will enter an appearance in this action on behalf of
the defendant United States.
                                                       Respectfully submitted,

                                                       CHRISTOPHER CHIOU
                                                       Acting United States Attorney

                                                       /s/ Greg Addington
                                                       GREG ADDINGTON
                                                       Assistant United States Attorney



                                           IT IS SO ORDERED:

       May 6
Date: _______________, 2021

                                                ______________________________________
                                                UNITED STATES DISTRICT JUDGE




                                                   2
                                 CERTIFICATE OF SERVICE

        It is hereby certified that service of the foregoing MOTION TO ADMIT

GOVERNMENT ATTORNEY (ASHLEY DEMPSEY) has been made through the Court’s

CM/ECF electronic filing and notification system on all system participants this 6th day of May,

2021.


                                                    /s/ Greg Addington
                                                    GREG ADDINGTON




                                               3
